Citation Nr: 1130927	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  05-30 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for seizure disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for skin disability. 

3.  Entitlement to service connection for skin disability.

4.  Entitlement to service connection for urinary incontinence. 


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel



INTRODUCTION

The Veteran had active duty service from March 1969 to February 1971.
 
The issues of whether new and material has been received to reopen claims for seizure disorder and skin disability come before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  An RO informal conference was held in August 2005 with respect to these issues in lieu of a hearing.  The issue of entitlement to service connection for urinary incontinence comes before the Board on appeal from a November 2007 rating decision by the RO.  The Veteran requested a hearing before the Board.  However, in a June 2009 statement, the Veteran withdrew his request for a hearing.  The Board remanded these issues for further development in September 2009.  

The issue of entitlement to service connection for skin disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An April 2001 rating decision denied entitlement to service connection for seizure disorder; the Veteran failed to file a notice of disagreement to initiate an appeal from this decision.

2.  Evidence received since the April 2001 rating decision in connection with the claim of entitlement to service connection for seizure disorder is either cumulative or redundant of evidence of record in April 2001, or does not relate to an unestablished fact necessary to substantiate the claim. 

3.  A July 1991 rating decision denied entitlement to service connection for skin disability; the Veteran failed to file a notice of disagreement to initiate an appeal from this decision.

4.  Certain evidence received since the July 1991 rating decision in connection with the skin disability claim is not cumulative or redundant of evidence of record in July 1991, and relates to an unestablished fact necessary to substantiate the claim.

5.  Urinary incontinence was not manifested during the Veteran's active duty service or for many years thereafter.


CONCLUSIONS OF LAW

1.  The April 2001 rating decision, which denied entitlement to service connection for seizure disorder, is final.  38 U.S.C.A. § 7105(c) (West 2002).
	
2.  New and material evidence has not been received since the April 2001 rating decision denying service connection for seizure disorder; and thus, the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R.  § 3.156(a) (2010).

3.  The July 1991 rating decision, which denied entitlement to service connection for skin disability, is final.  38 U.S.C.A. § 7105(c) (West 2002).
	
4.  New and material evidence has been received since the July 1991 rating decision denying service connection for skin disability and, thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

5.  Urinary incontinence was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

With respect to the matter of compliance with the VCAA for the issue pertaining to  skin disability, it will be addressed by the Board in a future decision (if necessary) on the merits of the Veteran's claim.  

Duty to Notify

In September 2009, the Board remanded these issues in order to furnish the Veteran with an appropriate VCAA notice.  The RO sent VCAA letters to the Veteran in September 2009, January 2011 and May 2011.  The letters informed the appellant of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the Board recognizes that the VCAA notices were provided after the initial decision.  However, the deficiency in the timing of these notices was remedied by readjudication of the issues on appeal in a May 2011 supplemental statement of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection.  Further, all of the VCAA letters gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal. 

In Kent v. Nicholson, 20 Vet.App. 1 (2006), the United States Court of Appeals for Veterans Claims (the Court) addressed directives consistent with VCAA with regard to new and material evidence.  The Court stated that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).
 
In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  In addition, VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service-connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  
 
In this case, the September 2009, January 2011 and May 2011 letters informed the Veteran of what evidence was necessary to establish entitlement to service connection.  Further, the notices also informed the Veteran of what constitutes new and material evidence.  Moreover, the RO previously denied the claim for seizure disorder in April 2001 as there was no evidence to establish that a seizure disorder was incurred in or was aggravated by military service; and there was no evidence that showed a chronic disability occurred due to medication taken for the Veteran's psychiatric condition.  The letters specifically requested evidence that related to these facts.  Thus, the requirements set forth in Kent have been satisfied. 

In conclusion, the RO has met its duty to notify and complied with the September 2009 remand.  See Stegall v. West, 11 Vet.App. 268 (1998); Dyment v. West, 13 Vet.App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).  In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  


Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment and personnel records, VA treatment records, private treatment records, Social Security Administration (SSA) records and VA examination reports.  The RO has requested all private treatment records identified by the Veteran.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.   

Further, a VA examination with nexus opinion is not required in order to make a final adjudication.  McLendon v. Nicholson, 20 Vet.App. 79 (2006), states, that in disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards set forth in McLendon are not with respect to these issues. 

Initially, the evidence does not establish that the Veteran suffered "an event, injury or disease in service," with regard to these disabilities, so it is not necessary to obtain a VA medical opinion with regard to etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R.  § 3.159(c)(4).  As discussed in more detail below, any assertions made by the Veteran concerning in-service injuries or events have been found to not be credible.  In other words, absent such evidence, the Board finds that it is unnecessary to require the Veteran to report for a VA medical examination or to ask a medical expert to review the record because any examination report or medical opinion could not provide competent evidence of the manifestation of these disabilities in service.  Moreover, given the absence of any competent evidence of the claimed post-service disabilities until many years after service, any current opinion provided at this point would be no more than speculative.  See 38 C.F.R.  § 3.102 (a finding of service connection may not be based on a resort to speculation or even remote possibility).  

In this case, the Board finds that a VA medical opinion or examination is not necessary with regard to the question of etiology of these disabilities.  Because the evidence does not establish that the Veteran suffered "an event, injury or disease in service" as it relates to his claims of service connection for these disabilities, it is not necessary to obtain a VA medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent such evidence, the Board finds it unnecessary to require the Veteran to report for a VA medical examination or to ask a medical expert to review the record because any examination report or medical opinion could not provide competent evidence of the manifestation of these disabilities in service.

Moreover, with respect to the issue concerning new and material evidence for seizure disorder, again, where there is no showing of a disability in service or a link between the Veteran's current disability and his active service, a VA medical examination is not necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet.App. 79 (2006).  Further, the statutory duty to assist the Veteran does not arise if the Veteran has not presented new and material evidence to reopen his claim.  Anderson v. Brown, 9 Vet.App. 542, 546 (1996).

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issues on appeal. 

II.  New and Material Issues

Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claims.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet.App. 510, 513 (1992).  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Seizure Disorder

The present appeal involves the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for seizure disorder.  Service connection for seizure disorder was denied in an April 2001  rating decision.  The Veteran did file a statement in June 2001 asking that this issue be reevaluated under the new VCAA guidelines.  However, as the Veteran did not express disagreement with the prior rating decision or a desire to appeal, this statement cannot be considered a valid notice of disagreement pursuant to 38 C.F.R. § 20.201.  In sum, a notice of disagreement was not received to appeal this decision.  Under the circumstances, the Board finds that April 2001 rating decision became final.  38 U.S.C.A. § 7105(c).  

The pertinent evidence of record prior to the April 2001 rating decision consisted of the following; service treatment records and some service personnel records; a May 1971 VA examination; VA treatment records; private treatment records from 1996 to 1998 from Dr. Robert I. Steward; private treatment records from 1995 to 1997 from Dr. Keith Johns; October 1997, November 1997, December 1999 and July 2000 VA psychiatric examinations; and numerous statements from the Veteran.  The evidence of record also included numerous psychological treatment records as well as lay statements primarily pertaining to the Veteran's psychiatric disability.     

At that time, the Veteran asserted that he had a seizure disorder due to the medication Prolixin that was given to him while hospitalized at the VA in May and June 1975 for his psychiatric condition.  Importantly, VA hospital records do show that while hospitalized from April 1975 to June 1975, the Veteran was administered Prolixin.  However, while the records showed that the Veteran reported extrapyramidal symptoms, the records were silent with respect to any objective findings of a seizure disorder.  Further, service treatment records were silent with respect to any objective findings of a seizure disorder.  Importantly, the May 1971 VA examination was also silent with respect to any findings of a seizure disorder.  In sum, there was no in-service or post service evidence of a chronic disability.  Accordingly, the April 2001 rating decision denied service connection as there was no evidence to establish that a seizure disorder was incurred in or was aggravated by military service; and there was no evidence that showed a chronic disability occurred due to medication taken for the Veteran's psychiatric condition.  

Since the April 2001 rating decision, additional evidence has become part of the record, including, in pertinent part: SSA records, including private treatment records; additional private treatment records through 2007 from Dr. Johns; private treatment records from 2004 to 2005 from Dr. Newman; private treatment records from 1990 to 2008 from Northwest Primary Care; private treatment records from 2004 to 2005 from Dr. Ratzow; VA treatment records from 2004 to 2005; private treatment records from 1995 from Dr. Berecz; an August 2005 informal conference report; additional statements from the Veteran; and additional service personnel records.  Again, the evidence of record also included numerous psychological treatment records and VA examinations as well as lay statements primarily pertaining to the Veteran's psychiatric disability.     

Initially, the Board observes that additional service personnel records were associated with the claims file after the April 2001 decision.  Under regulations, if VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA first decided the claim, VA must reconsider the claim.  38 C.F.R. § 3.156(c).  This regulation contemplates official service department records which presumably have been misplaced and have now been located and forwarded to VA.  Id.  In essence, the finality of any previous decision is vitiated by the association of additional, pertinent service department records, and the claim must be reconsidered.  38 C.F.R.  § 3.156(c).  However, in the instant case, the additional service personnel records do not address the Veteran's seizure disorder.  Moreover, these records could in no way substantiate the Veteran's claim that he has a seizure disorder due to psychiatric medication administered after service in 1975.  Accordingly, these records are not relevant to the current issue and, in turn, VA is not obligated to reconsider the claim.   

Further, the additional evidence associated with the claims file since the April 2001 rating decision is silent with respect to any objective findings of a seizure disorder.  There is simply no medical evidence that the Veteran currently suffers from a seizure disorder.  Thus, while this evidence is new, it cannot be considered material as it does not relate to the unestablished fact that a seizure disorder was incurred in or aggravated in service or that it was due to the administration of psychiatric medications, which is necessary to substantiate the Veteran's claim

Moreover, the Veteran's statements and assertions since the April 2001 rating decision simply reiterate his prior statements of the record that he has a seizure disorder due to the administration of Prolixin while hospitalized at the VA in 1975.  Thus, these statements are simply redundant of his previous statements of record and, in turn, cannot be considered new and material.  

Lastly, the Veteran is not competent to diagnose a seizure disorder as he does not have the requisite medical knowledge or expertise to diagnosis such a disability.  He is considered a "layperson," not a medical expert.  A layperson is not categorically unable to render a competent diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (laypersons capable of diagnosing varicose veins due to the unique and readily identifiable and observable features of varicose veins).  All conditions, however, are not amenable to lay diagnosis.  Of importance is the complexity of the question at issue.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a layperson is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions, such as a type of cancer).  Here the question of whether the Veteran has a seizure disorder due to psychiatric medications is a question too complex to be addressed by other than expert evidence.  Hence, any assertions made by the Veteran that he has a current seizure disorder cannot be considered competent evidence.  In turn, his assertions cannot be considered material as they do not relate to an unestablished fact.  

In conclusion, based on the analysis above, the evidence submitted since the April 2001 rating decision, while new, is not material as it does not relate to an unestablished fact necessary to substantiate the claim.  Importantly, there is no competent evidence that the Veteran suffers from a seizure disorder, and there is no evidence relating any seizure disorder to service or to the Veteran's service-connected psychiatric disability.  For the reasons outlined above, the Board concludes that the Veteran has not presented new and material evidence.  38 C.F.R. § 3.156(a).  Accordingly, the claim of entitlement to service connection for seizure disorder is not reopened.  38 U.S.C.A.  § 5108. 

Skin Disability

The present appeal also involves the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection skin disability.  Service connection for skin disability was denied in a July 1991 rating decision.  The Veteran did not file a notice of disagreement to initiate an appeal from this determination.  Under the circumstances, the Board finds that July 1991 rating decision became final.  38 U.S.C.A. § 7105(c).  

Here, the Board observes that the Veteran is now claiming that his skin disability is associated with herbicide exposure.  Nevertheless, a new etiological theory does not necessarily constitute a new claim.  See Bingham v. Principi, 18 Vet.App. 470 (2004), aff'd sub nom. Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); Ashford v. Brown, 10 Vet.App. 120 (1997).  As part of the prior rating decision, the RO had reviewed the Veteran's service treatment records as well as service personnel record (DD Form 214) that showed service in Vietnam.  If evidence before the RO at that time had suggested that the Veteran had a skin disability due to Agent Orange exposure, it would have considered it at that time.  However, there was no such evidence at that time.  For the Veteran merely to articulate such a theory now does not, without more, lead to the conclusion that his current claim should be viewed as a new claim.  Under the circumstances of this case, the Board finds that the Veteran is attempting to reopen his prior claim and that a new and material evidence analysis is appropriate.

Initially, the Board also observes that additional service personnel records were associated with the claims file after the July 1991 decision.  Again, under regulations, if VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA first decided the claim, VA must reconsider the claim.  38 C.F.R. § 3.156(c).  This regulation contemplates official service department records which presumably have been misplaced and have now been located and forwarded to VA.  Id.  In essence, the finality of any previous decision is vitiated by the association of additional, pertinent service department records, and the claim must be reconsidered.  38 C.F.R.  § 3.156(c).  However, in the instant case, the additional service personnel records are not relevant to the current issue because evidence already of record showed that the Veteran served in Vietnam and was exposed to herbicides.  Thus, VA is not obligated to reconsider the claim and the Board must still determine whether new and material evidence has been submitted.   

At the time of the July 1991 rating decision, the claims file included service treatment records, the DD 214 Form, a May 1971 VA examination, and VA treatment records primarily pertaining to the Veteran's psychiatric disability.  Importantly, these records were silent with respect to any findings of a skin disability.  

Since the July 1991 rating decision, additional medical evidence has become part of the record, which shows findings of a skin rash.  For instance, private hospital records in April 1995 showed that the Veteran had red blotches on his face, which his wife reported was normal for him.  Further, a May 1998 private record showed that the Veteran complained of a rash on his hands.   The claims file also now includes statements from the Veteran asserting that his skin disability is associated with herbicide exposure in Vietnam.  

In Shade v. Shinseki, 24 Vet.App 110 (2010), the United States Court of Appeals for Veterans Claims (Court), interpreted the language of 38 C.F.R.  § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

Significantly, in the instant case, there is now medical evidence of a skin rash, which was one of the "unproven" elements of the prior denial.  Therefore, the Board finds that the additional evidence submitted since the July 1991 rating decision is new and material.  The evidence is not redundant of evidence already in the record in July 1991, and the evidence relates to the unestablished fact of whether the Veteran has a skin disability that manifested in service.  See 38 C.F.R. § 3.156(a).  Accordingly, the issue of entitlement to service connection for skin disability is reopened.  38 U.S.C.A.  § 5108.

III.  Service Connection for Urinary Incontinence

The Veteran is also claiming service connection for urinary incontinence.  Specifically, the Veteran is asserting that this disability is due to an alleged incident of physical/sexual assault while in service.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service treatment records are silent with respect to any injury to or disability of the urinary tract, including incontinence.  Significantly, service treatment and personnel records do not reflect that an incident of physical/sexual assault occurred.  The Board observes that service treatment records do show clinical visits for a number of unrelated disorders.  Significantly, the February 1971 service examination prior to discharge was silent with respect to any findings of urinary incontinence and the genito-urinary system was clinically evaluated as normal.  

Moreover, the Veteran claimed that after the assault, he received treatment at Fort Polk emergency room where he was taken by fellow service member, C.Y.  However, again, there are no treatment records from Fort Polk documenting this incident.  Importantly, a July 2005 response from the National Personnel Records Center (NPRC) indicated a search was conducted for Fort Polk emergency room records and none were located.  The Veteran also claimed treatment at Barksdale Air Force Base after the incident.  Again, a May 2006 response from the NPRC indicated that no records were found.
  
Shortly after service, a May 1971 VA examination was also silent with respect to any complaints of urinary incontinence and, again, the genito-urinary system was clinically evaluated as normal.  Significantly, a hospital summary indicated that the Veteran was admitted from October 1972 to December 1972 for anxiety neurosis.  The report mentioned that the Veteran reported an emotional traumatizing experience during training, but noted he was able to subsequently complete a combat tour in Vietnam.  The record does not elaborate as to the experience being referred to by the Veteran, but he had been asserting at that time that he had been hung from his thumbs during basic training.  Nevertheless, simply stated, this report is silent with respect to any finding of a physical/sexual assault occurring in service.  Further, the April 1975 to June 1975 psychiatric hospital summary is also silent with respect to any assertions of physical/sexual assault occurring in service.  

The first post service evidence regarding urinary incontinence are September 1998 private treatment records from Dr. Steward, which showed that the Veteran complained of dribbling after urination.  However, no etiological opinion was given and the Veteran was referred to a urologist.  

Importantly, a Febuary 1997 private CT scan of the abdomen showed that the urinary bladder was unremarkable and the prostate was not enlarged.  Another February 2000 CT scan of the pelvis and abdomen again showed that the bladder and rectum appeared normal.  The Veteran was afforded VA psychiatric examinations in October 1997, November 1997, December 1999 and July 2000, and he did not report any incident of assault while in service at any of these examinations.  Significantly, a March 2001 private psychiatric evaluation for SSA purposes showed that the Veteran reported that he was unsure whether he was raped in service.  He did not remember being raped, but apparently, after an incident, he had to go to the hospital and get x-rays of his intestine, which showed damage that was thought to be secondary to some sexual abuse. 

Importantly, December 2004 to January 2005 private treatment records from Dr. Newman showed that the Veteran reported a history of sexual assault as well as physical assault.  He indicated treatment at the emergency department after the assault, but did not let them take his name.  These records showed objective findings of chronic urinary hesitancy and incontinence.  While the doctor noted a history of sexual/physical trauma based on the Veteran's report, he does not provide any further etiological opinion.  

The Board observes that in psychiatric treatment records approximately beginning in 2004, the Veteran began asserting that he was sexually/physically assaulted while in service.  However, these records do not provide any evidence that a physical/sexual assault actually occurred in service or link the Veteran's urinary incontinence to service.  Importantly, a June 2007 private treatment record from Northwest Primary Care showed that the Veteran again reported a history of sexual assault.  However, the doctor noted that a 2006 examination did not find any evidence of such incident or repair evident.  The doctor concluded that given the lengthy review of the Veteran's charge and another physician's notes about what appeared to be a normal anal/rectal exam, the doctor had some doubt about the truthfulness of the Veteran's history.  Further, a December 2008 VA psychiatric examination where the Veteran reported the alleged incident of physical/sexual assault observed that the Veteran was delusional to the point that events he believed occurred may in fact not have occurred.    

Moreover, the RO contacted two service members, J.G. and W.D. who were in the VA system, and had been identified in the Veteran's statements as witnesses to the assault.  However, in May 2005 statements, both individuals stated that they did not recall any such incident occurring.  The Veteran has consistently requested that the RO contact C.Y. as well as R.D.  However, the Veteran has never provided any contact information for these persons except to say that they might be in the VA system.  However, as the RO did in fact contact two service members in the VA system, it would follow that if these persons could be identified in the VA system, the RO would have contacted them as well. 

Importantly, an August 2009 redacted memorandum from the Department of Army Criminal Investigation Command showed that it had determined that allegations of sexual assault were unfounded.  The memorandum noted that physical and testimonial evidence refuted the Veteran's assertions of assault and forced sodomy.  Further, the investigation determined that there was not an additional victim of forced sodomy as originally alleged by the Veteran.  The other alleged victim was interviewed and stated that he was not sexually assaulted by anyone while in the military.  Investigative notes showed that other persons were interviewed, including the Veteran's mother and fellow service members, who could not confirm the Veteran's allegations.   
 
After reviewing the record, the Board finds that the preponderance of the evidence is against entitlement to service connection for urinary incontinence.  There is no evidence documenting any problems with respect to this disability in service or that an alleged assault actually occurred.  Further, significantly, there is no competent medical evidence linking urinary incontinence to service.  Moreover, as it was approximately 27 years after service before the first post service medical evidence of this disability, there is no supporting medical evidence of a continuity of pertinent symptomatology.  A lengthy period without evidence of treatment may also be viewed as evidence weighing against the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).

The Board acknowledges the Veteran's assertions that his urinary incontinence is due to being physically/sexually assaulted in service.  However, medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  Nevertheless, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When applying the case law discussed above, here, the Veteran is competent to say that he experienced symptoms in service and to report an assault incident while in service.  He is also competent to report a continuity of symptoms since service.  However, the Veteran's contentions that these disabilities are due to a sexual/physical assault that occurred in service are inconsistent with the overall evidence of record.  Importantly, the service discharge examination found that genito-urinary system was clinically evaluated as normal.  If the Veteran had suffered an injury due to an assault, it would be reasonable to assume that it would have been documented on the discharge examination.  Moreover, post service treatment records do not show any evidence of sexual trauma.  Further, numerous psychiatric examinations and treatment records beginning in 1971 showed that the Veteran was silent with respect to any instances of sexual assault until the March 2001 private evaluation.  It would be reasonable to assume that if the alleged assault had occurred, the Veteran would have reported it at these examinations or during the course of seeking treatment after service.  Moreover, at the March 2001 examination, the Veteran unequivocally stated that he could not remember being raped in service.  Significantly, a 2006 private examination did not find any evidence of such incident or repair evident.  Further, two fellow service members identified by the Veteran did not recall any such incident.  Moreover, the June 2007 private medical doctor and December 2008 VA doctor of psychology both doubted the truthfulness of the Veteran's history.   Importantly, a criminal investigation done by the Department of Army determined that the Veteran's allegations were unfounded.  

Again, it is also significant that there is no evidence of pertinent complaints of sexual assault or urinary symptoms over many years.  The Board believes it reasonable to expect that the Veteran would have reported the sexual assault as well as the urinary symptoms if he was in fact experiencing them.  Again, the first mention of any alleged sexual assault was at the March 2001 private psychiatric evaluation where the Veteran could not actually recall the incident taking place, and the first evidence of any urinary symptoms was in September 1998.   Given these inconsistencies, the Veteran's assertions cannot be deemed credible and, in turn, have no probative value.   

In support of his claim, the Veteran also submitted lay statements from his wife and mother also indicating that he was assaulted while in service.  However, as they were not present at the time of the alleged assault, neither of these persons is competent to report the actual occurrence of the alleged sexual assault as they do not have firsthand knowledge.  Importantly, during the Department of the Army's criminal investigation, the Veteran's mother stated that she had no knowledge of the alleged sexual assault.  Moreover, given that their statements are based on the Veteran's own history, which has been deemed not credible, these statements, likewise, must also be determined to not be credible.   

In conclusion, a preponderance of the evidence is against the Veteran's claim for urinary incontinence.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

New and material evidence has not been received to reopen a claim for service connection for seizure disorder.  Further, service connection is not warranted for urinary incontinence.  To that extent, the appeal is denied. 

New and material evidence has been received to reopen the issue of entitlement to service connection for skin disability.  To that extent, the appeal is granted, subject to the directions set forth in the following Remand section of this decision.


REMAND

The present appeal includes the issue of entitlement to service connection for skin disability.  Given that the claim has now been reopened, the Board finds that the  Veteran should be afforded a VA examination to address whether any current skin disability is causally related to service, to include exposure to herbicides.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA  examination to determine the nature, extent and etiology of any currently manifested skin disability.  The claims file must be made available to the examiner for review in connection with the examination.  After examining the Veteran and reviewing the claims file, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any current skin disability is related to service, to include exposure to herbicide.  The examiner should be aware that a medical nexus opinion finding a condition is not related to service because the condition is not entitled to presumptive service connection, without clearly considering direct service connection, is inadequate on its face.  See Stefl v. Nicholson, 21 Vet.App. 120 (2007).

A detailed rationale for all opinions expressed should be provided. 

2.  In the interest of avoiding future remand, the RO should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report. 

3.  Thereafter, the RO should review the expanded record and readjudicate the issue on appeal under a merits analysis.  If the benefit sought on appeal is not granted, the Veteran should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


